Citation Nr: 0606394	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  94-31 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial higher rating for schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1955 to March 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 RO rating decision which 
granted service connection and a 10 percent rating for 
schizophrenia, effective May 9, 1989.  The veteran provided 
testimony at a personal hearing at the RO in February 2001.  

In September 2002, the Board undertook additional development 
of the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation that was later invalidated.  In September 2003, 
the Board remanded this appeal for further development.  

A June 2004 RO decision increased the rating for the 
veteran's service-connected schizophrenia to 50 percent, 
effective June 3, 2004.  


REMAND

The veteran was last afforded a VA psychiatric examination in 
June 2004.  The diagnosis was schizophrenia, residual type.  
A global assessment of functioning (GAF) score of 60 was 
assigned.  The examiner commented that the veteran had 
moderate symptoms and moderate difficulty in social and 
occupational functioning.  

In June 2004, following the June 2004 VA psychiatric 
examination, a supplemental statement of the case was issued 
to the veteran by the Appeals Management Center (AMC).  
Subsequent to the issuance of the June 2004 supplemental 
statement of the case, and while the veteran's claims folder 
was still at the AMC, he submitted additional medical 
evidence (a June 2004 private psychiatric report from Dr. H. 
L. Rodriguez) as well as statements and a lay statement from 
his spouse.  These documents were apparently then forwarded 
directly to the Board (they were never considered by either 
the RO or the AMC).  The veteran has not submitted a waiver 
with regard to RO initial consideration of these records.  
Thus, the case should be returned to the RO to allow for 
initial consideration of the evidence and for a supplemental 
statement of the case.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Additionally, the Board observes that the June 2004 
psychiatric report from Dr. Rodriguez related diagnoses of 
depressed; rule out schizophrenia, chronic undifferentiated 
type; and rule out major depression with psychosis.  A GAF 
score of 45 to 50 was assigned at the time.  It was 
specifically noted that the veteran was currently receiving 
treatment at a VA clinic.  

Further, the June 2004 VA psychiatric examination report also 
included a notation that the veteran was in ambulatory 
psychiatric treatment at the Ponce, Puerto Rico VA Medical 
Center.  

The Board notes that the most recent VA treatment reports of 
record are dated in January 2003, except for a one-page 
treatment entry dated in August 2004 referring to the 
veteran's back.  The Board observes that the recent VA 
treatment reports of record are from the Ponce, Puerto Rico 
VA Medical Center and the San Juan, Puerto Rico VA Medical 
Center.  As there are possibly further VA treatment records, 
which may be pertinent to the veteran's claim, they should be 
obtained.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any pertinent VA treatment records and issuing an additional 
supplemental statement of the case in this matter.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the AMC, in 
Washington, DC., for the following:  

1.  Obtain copies of all the veteran's VA 
medical records, which are not already in 
the claims folder, concerning psychiatric 
problems and dated since January 2003 
from the Ponce, Puerto Rico VA Medical 
Center and the San Juan, Puerto Rico VA 
Medical Center.  

2.  Thereafter, review the veteran's claim 
for an initial higher rating for 
schizophrenia.  If the claim is denied, 
issue a supplemental statement of the 
case, which takes into account all 
evidence submitted since the last 
statement of the case (including evidence 
submitted directly to the Board), to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


